ORDER
PER CURIAM
Lisa E. Diebal (“Wife”) appeals from the trial court’s amended judgment of dissolution, inter alia dissolving the marriage between Wife and Kenneth A. Diebal (“HusSband”) and awarding to each various marital property and debt, including an award of attorney’s fees.
*222We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).